Name: Commission Regulation (EC) No 2457/1999 of 19 November 1999 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2177/1999
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Africa
 Date Published: nan

 EN Official Journal of the European Communities 20. 11. 1999L 299/12 COMMISSION REGULATION (EC) No 2457/1999 of 19 November 1999 concerning tenders submitted in response to the invitation to tender for the export of husked long grain rice to the island of RÃ ©union referred to in Regulation (EC) No 2177/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 10(1) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (3), as amended by Regulation (EC) No 1453/ 1999 (4), and in particular Article 9 (1) thereof, (1) Whereas Commission Regulation (EC) No 2177/1999 (5) opens an invitation to tender for the subsidy on rice exported to RÃ ©union; (2) Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award; (3) Whereas on the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 15 to 18 November 1999 in response to the invitation to tender referred to in Regulation (EC) No 2177/1999 for the subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1006 20 98. Article 2 This Regulation shall enter into force on 20 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 261, 7.9.1989, p. 8. (4) OJ L 167, 2.7.1999, p. 19. (5) OJ L 267, 15.10.1999, p. 7.